                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE




                                                   )
In re:                                             )   Chapter 11
                                                   )
DAVID’S BRIDAL, INC., et al.                       )   Case No. 18-12635 (LSS)
                                                   )   Obj. Deadline : Dec 14, 2018 Extended by Debtor
                                                       to December 21, 2018
                                                   )   Related to Docket # 138
                              Debtors.             )


               LIMITED OBJECTION OF KIR MAPLE GROVE L.P., KIR TUKWILA,
               L.P., 280 METRO LIMITED PARTNERSHIP AND AMERISHOP
               SUBURBAN, L.P.TO DEBTORS’ NOTICE OF ASSUMPTION OF
               UNEXPIRED LEASES OF DEBTORS AND RELATED PROCEDURE



         KIR Maple Grove L.P., KIR Tukwila L.P., 280 Metro Partnership and Amerishop

Suburban, L.P. file this Limited Objection to Debtors’ Unexpired Lease or Executory Contract

Assumption And Cure Notice and in furtherance thereof state as follows:

         1.    Debtors filed their voluntary petitions for relief under Chapter 11 of Title

 11 of the United States Code on November 19, 2018. (the “Petition Date”.) The Debtors

 continue to operate their business and manage their properties as debtors-in-possession

 pursuant to 11 U.S.C.§§ 1107(a) and 1108.

         2.     The Debtors lease retail space from KIR Maple Grove L.P., KIR Tukwila L.P.,

 280 Metro Partnership and Amerishop Suburban, L.P. (the “Leases”). The Leases are all leases

 “of real property in a shopping center” as that term is used in Section 365(b)(3). See In re

 Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87 (3d Cir. 1990).




{00201363-2}
          3.    The Debtors’ filed a Notice of Assumption of Executory Contracts and Unexpired

 Leases of Debtors and Related Procedures ( the “Notice” Docket # 138) which provided that all

 leases were being assumed and that all payments due would be made in the ordinary course of

 business. However, under the procedures The Debtors set December 14, 2018 as the date by

 which all objections should be filed unless an extension was provided by Debtors.

         4.     In the Notice the Debtors requested that before filing an Objection an Objector

 notify the Debtors and attempt to resolve any issues that needed to be addressed. KIR Maple

 Grove L.P., KIR Tukwila L.P., 280 Metro Partnership and Amerishop Suburban, L.P. formally

 notified Debtors of the outstanding cures due and requested an extension of the time to Object in

 order that the parties could try and resolve the outstanding cure issue consensually. Debtors

 agreed to an extension until December 21, 2018.

         5.     The Parties have not yet resolved the cure objections and KIR Maple Grove L.P.,

 KIR Tukwila L.P., 280 Metro Partnership and Amerishop Suburban, L.P. identify the following

 cures due:

      1. KIR Maple Grove LP                     Arbor Lakes Retail Center   Cure due $2427.06
      2. KIR Tukwila, LP                        Parkway Super Center        Cure due $6536.64
      3. 280 Metro Limited Partnership          280 Metro Center            Cure due 25,656.01

      4. Amerishop Suburban, LP                 Suburban Square             Cure due $2760.48

And attached hereto as EX. A is the details of each cure.

         6.     This objection is being filed in an abundance of caution to insure that the cures are

resolved and that there is no issue regarding waiver if the cures are not resolved prior to the

hearing to approve Disclosure Statement and Plan Confirmation.

         7.     Objecting Landlords join in the objections of other landlords to the extent they are

not inconsistent with the objections herein.




{00201363-2}
         Wherefore, KIR Maple Grove L.P., KIR Tukwila L.P., 280 Metro Partnership and

Amerishop Suburban, L.P. request that this Honorable Court deny the relief requested by Debtors

to the limited extent that the Debtors fail to address the cures as set forth herein and for such other

and further relief as is just and equitable.



 Dated: December 19, 2018
 Wilmington, Delaware                   /s/ Rachel B. Mersky
                                        Rachel B. Mersky, Esquire (DE #2049)
                                        1201 N. Orange Street, Suite 400
                                        Wilmington, DE 19801-1155
                                        Telephone:     (302) 656-8162
                                        Facsimile:     (302) 656-2769
                                        Email:         rmersky@monlaw.com

                                        Attorneys for KIR Maple Grove L.P., KIR Tukwila L.P.,
                                        280 Metro Partnership and Amerishop Suburban, L.P.




{00201363-2}
